UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-1949



MARIE THERESE ASSA’AD-FALTAS, MD MPH,

                Plaintiff - Appellant,

          v.


PRESIDENT OF THE UNIVERSITY OF SOUTH CAROLINA, in his official
capacity,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:07-cv-00186-TLW)


Submitted:   June 30, 2008                 Decided:   August 21, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dr. Marie Therese Assa'ad-Faltas brought this 42 U.S.C.

§ 1983 (2000) action asking the Defendant to provide her with a

certificate of completion for a University of South Carolina

Medical   School       residency   program    in   which    she    participated.

Assa'ad-Faltas claimed she completed the residency program in 1993,

but the University refused to issue a certificate of completion.

She also contended that in 2007, the University unfairly denied her

renewed request for a certificate of completion and her unsolicited

offer to teach Arabic and Middle Eastern studies.                  She sought a

change of venue and a preliminary injunction. The magistrate judge

recommended denying relief, and the district court adopted that

recommendation and dismissed the action.                 Assa'ad-Faltas timely

appealed.

            As   the    district   court     correctly     concluded,   Assa'ad-

Faltas's claim regarding the University's refusal to give her a

certificate of completion for the residency program was previously

challenged by Assa'ad-Faltas without success.               See Assa'ad-Faltas

v. Univ. of S.C., No. 96-2159(L), 1998 WL 792209                  (4th Cir. Nov.

16, 1998) (unpublished), cert. denied, 528 U.S. 922 (1999).                Thus,

this claim is barred by the doctrine of res judicata.                See Meekins

v. United Transp. Union, 946 F.2d 1054, 1057 (4th Cir. 1991).               This

is so even though the prior action was dismissed with prejudice

based on Assa'ad-Faltas's failure to comply with discovery and her


                                     - 2 -
abusive demeanor during a deposition, rather than on the merits of

her claims.   See Hells Canyon Pres. Council v. U.S. Forest Serv.,

403 F.3d 683, 686 (9th Cir. 2005) (holding, in res judicata

context, that “‘final judgment on the merits’ is synonymous with

‘dismissal with prejudice’”). Moreover, the claim is barred by the

applicable three-year statute of limitations.        See S.C. Code Ann.

§ 15-3-530(5) (2005); Wilson v. Garcia, 471 U.S. 261, 266-69

(1985).   The   district    court    properly   denied   Assa'ad-Faltas's

request for injunctive relief in light of the lack of merit of her

claim.

          Assa'ad-Faltas contends that she was injured anew by the

University's 2007 denial of her request for the certificate of

completion.   However, the statute of limitations may not be evaded

by simply renewing a request for relief after the limitations

period has expired.    Further, although the University's denial of

Assa'ad-Faltas's unsolicited offer to teach Arabic and Middle

Eastern studies occurred within the limitations period and has not

been previously litigated, the University was under no obligation

to accept, or even to consider, Assa'ad-Faltas's offer.           In the

absence of a duty, no liability can attach to the University's

action.

          Finally,    the   court    properly   denied   Assa'ad-Faltas's

request for change of venue because she has not shown, and the

record does not reflect, any conflict of interest or extrajudicial


                                    - 3 -
bias on the part of any judge who has participated in this case.

See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

          Finding no error, we affirm the district court's order.

We deny Assa'ad-Faltas's motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -